Title: From John Adams to Mathew Carey, 1 June 1813
From: Adams, John
To: Carey, Mathew



Sir
Quincy June 1st. 1813

On Sunday last, Samuel Tucker Esquire of Bristol on the District of Maine, very unexpectedly made me a Visit.—I was delighted to see, once more, the Man, who in 1778 carried me Safely to Bourdeaux, through the Six and twenty misfortunes of Harlequin. He is Sixty five years of Age. He has retired upon a Farm and is a Representative in our State House of Representatives: but is more anxious at present for his Neighbours, really Suffering for Want of Bread, than for the honours of his civil Station or for Naval Glory. He has lately Stepped on board a Sloop loaded with Wood, with a few Volunteers, only two of whom had ever heard a Gun in Anger; none were Seamen; and by his Address and Intrepidity, took an English Privateer, which had long infested their Coast and distressed the Inhabitants. This Fact deserves a place in your Naval History.
Captain Tucker has promised me a List of the Prizes he took from the English, Sixty or Seventy, I believe, in the revolutionary War, with the names of the Ships and their Commanders. When I receive it I will immediately transmit it to you.
This man was with his Boston Frigate in the Harbour of Charleston, when invaded by the British Army and Navy. His Flagg continued to fly. The British Admiral Sent a Special Order to the Commander of the Boston to Strike his Flagg. Tuckers answer was “I do not think much of Striking my Flagg to your present Force: but I have Struck more of your Flaggs, than are now flying in the Harbour.”
When I See or hear, of or from, one of these old Men whether in civil, political, military or naval Service my heart feels.
I hope you will not think me officious: but believe me, a cordial Approver of your Design and Work, and / your obliged Servant

John Adams